UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Commission File Number: 333-206804 SavMobi Technology Inc. (Exact name of Registrant as specified in its charter) Nevada 47-3240707 (State of incorporation) (IRS Employer Identification No.) Travessa do Cais No. 3A Edf Kai Lei Macau Address of Principle Executive Office +85365230932 Registrant’s telephone number, including area code Date of Report (Date of earliest event reported): September 6th, 2017 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 4.01 Changes in Registrant's Certifying Accountant SavMobi Technology Inc. (the “Company”) has replaced PLS CPA PC (“PLS”), (the “Former Accounting Firm”) as its independent registered public accounting firm, effective as of September 6th, 2017, and has engaged MaloneBailey, LLP of 9801 Westheimer Rd, #1100, Houston, Texas 77042 (the “New Accounting Firm”) as its new independent registered public accounting firm. The Board of Directors made the decision to engage the New Accounting Firm acting under authority delegated to it and the Board approved the same on September 6th, 2017. As described in Item 4.01(a) below, the change in independent registered public accounting firm is not the result of any disagreement with the Former Accounting Firm. PLS issued an auditor's report on the Registrant's financial statements for the fiscal year ending May 31st, 2017 and did not contain any adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles, except that such reports contained explanatory paragraphs in respect to uncertainty as to the Registrant's ability to continue as a going concern. During the year ending May 31st, 2017, to date, there were no disagreements with PLS on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to their satisfaction, would have caused PLS to make reference to the subject matter of the disagreements in connection with the Registrant's audited financial statement for the year ending May 31st, 2017, and there were no reportable events, as listed in Item 304(a)(l)(v) of Regulation S-K. The Registrant provided PLS with a copy of the disclosure in the preceding two paragraphs and requested in writing that it furnish the Registrant with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with such disclosures. PLS provided a letter, dated September 6th, 2017, stating its agreement with such statements as related to PLS, which is attached as Exhibit 16.1 to this Form 8-K. The Company has not consulted with the New Accounting Firm during our two most recent fiscal years or during any subsequent interim period prior to its appointment as New Accounting Firm regarding either (i) the application of accounting principles to a specified transaction, either completed or proposed; or the type of audit opinion that might be rendered on our financial statements, and neither a written report was provided to us nor oral advice was provided that the New Accounting Firm concluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; or (ii) any matter that was either the subject of disagreement (as defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions) or a reportable event (within the meaning of Item 304(a)(1)(v) of Regulation S-K). Item 9.01 Exhibits 16.1 Letter from PLS CPA PC 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SavMobi Technology Inc. Date: September 7th, 2017 /s/ Poh Kee Liew By: Poh Kee Liew, CEO 3
